Corporate Presentation Issuer Free Writing Prospectus Filed pursuant to Rule 433 Registration No. 333-188365 June 28, 2013 July 2013 2 Forward Looking Statements This presentation includes statements that are, or may be deemed, ‘‘forward-looking statements.’’ In some cases, these forward-looking statements can be identified by the use of forward-looking terminology, including the terms “believes,” “estimates,” “anticipates,” “expects,” “plans,” “intends,” “may,” “could,” “might,” “will,” “should,” “approximately” or, in each case, their negative or other variations thereon or comparable terminology, although not all forward-looking statements contain these words. They appear in a number of places throughout this presentation and include statements regarding our intentions, beliefs, projections, outlook, analyses or current expectations concerning, among other things, our ongoing and planned discovery and development of drugs targeting cancer stem cells, the strength and breadth of our intellectual property, our ongoing and planned preclinical studies and clinical trials, the timing of and our ability to make regulatory filings and obtain and maintain regulatory approvals for our product candidates, the degree of clinical utility of our products, particularly in specific patient populations, expectations regarding clinical trial data, our results of operations, financial condition, liquidity, prospects, growth and strategies, the length of time that we will be able to continue to fund our operating expenses and capital expenditures, our expected financing needs and sources of financing, the industry in which we operate and the trends that may affect the industry or us. By their nature, forward-looking statements involve risks and uncertainties because they relate to events, competitive dynamics, and healthcare, regulatory and scientific developments and depend on the economic circumstances that may or may not occur in the future or may occur on longer or shorter timelines than anticipated. Although we believe that we have a reasonable basis for each forward-looking statement contained in this presentation, we caution you that forward-looking statements are not guarantees of future performance and that our actual results of operations, financial condition and liquidity, and the development of the industry in which we operate may differ materially from the forward-looking statements contained in this presentation as a result of, among other factors, the factors referenced in the “Risk Factors” section of our Registration Statement on Form S-1 initially filed with the Securities and Exchange Commission on May 6, 2013 as subsequently amended to date (our “Registration Statement”). In addition, even if our results of operations, financial condition and liquidity, and the development of the industry in which we operate are consistent with the forward-looking statements contained in this presentation, they may not be predictive of results or developments in future periods. Any forward-looking statements that we make in this presentation speak only as of the date of such statement, and we undertake no obligation to update such statements to reflect events or circumstances after the date of this presentation, except as required by law. You should read carefully our “Special Cautionary Notice Regarding Forward-Looking Statements” and the factors described in the “Risk Factors” sections of our Registration Statement to better understand the risks and uncertainties inherent in our business. 3 Free Writing Prospectus Statement This presentation highlights basic information about us and the offering. Because it is a summary, it does not contain all of the information that you should consider before investing. We have filed a registration statement (including a preliminary prospectus) with the SEC for the offering to which this presentation relates. The registration statement has not yet become effective. Before you invest, you should read the preliminary prospectus in the registration statement (including the risk factors described therein) and other documents we have filed with the SEC for more complete information about us and the offering. You may get these documents for free by visiting EDGAR on the SEC Web site at http://www.sec.gov. The preliminary prospectus, dated June 21, 2013, is available on the SEC Web site at http://www.sec.gov. Alternatively, we or any underwriter participating in the offering will arrange to send you the prospectus if you contact Aegis Capital Corp., Prospectus Department, 810 Seventh Avenue, 18th Floor, New York, NY 10019, telephone: 212- 813-1010, e-mail: prospectus@aegiscap.com 4 Offering Summary Deal Terms SHARES OFFERED 1,650,000 (100% Primary) PRICE RANGE $10.00 - $12.00 per Share EXCHANGE / TICKER NASDAQ Capital Market / HTBX OVER-ALLOTMENT 15% or 247,500 (100% Primary) USE OF PROCEEDS Clinical Development of HS-110 and HS-410 and Other General Corporate Purposes SOLE BOOK-RUNNER Aegis Capital Corp CO-MANAGER Cantor Fitzgerald & Co. 5 The Heat Biologics Team Jeffrey Wolf Founder, Chairman and CEO •Founded Heat Biologics and advanced company to current clinical stage •Founder/CEO of several biotech companies including Elusys Therapeutics (founder/Chairman/CEO) TyRx Pharma (co-founder/Chairman), Avigen (NASDAQ: AVGN) (co-founder/director) •BA, University of Chicago; JD, New York University School of Law; MBA, Stanford Business School Sandra Silberman, MD, Ph.D Chief Medical Officer •Oversaw the clinical development of Tarceva™ at Pfizer •Led global development and FDA approval of of Gleevec™ at Novartis.Senior oncology clinical development positions Eisai and Quintiles •MD, Cornell University Medical College; Ph.D. in Tumor Immunology, Johns Hopkins University Matt Czajkowski Chief Financial Officer •Chief Financial Officer at Pozen Pharmaceuticals (NASDAQ: POZN) •BA, Harvard College; MBA, Harvard Business School Jennifer Harris, Pharm. D. VP of Clinical and Regulatory Affairs •Significant experience in the clinical development of cancer immunotherapies with Dendreon, Celgene and Novaquest (Quintiles) •BS and Pharm.D, University of North Carolina, Chapel Hill Scientific Advisory Board Eckhard Podack, MD, Ph.D. Chairman of Scientific Advisory Board Chairman of Microbiology and Immunology, University of Miami James Allison, Ph.D. Former Chairman of Immunology Program, Memorial Sloan Kettering Sol Barer, Ph.D. Co-founder, former Chairman and CEO, Celgene John Nemunaitis, M.D. Executive Medical Director, Mary Crowley Cancer Research Center Justin Stebbing, M.D., Ph.D. Imperial College, London Daniel Von Hoff, M.D. Translational Genomics Research Institute Past President of American Association of Cancer Research 7 Heat Biologics Highlights lTransformative immunotherapy platform that unleashes a robust pan-antigen T-cell attack against a wide range of cancers lFully-allogeneic, “off-the-shelf” drugs with COGS < 5% of autologous cancer vaccine approaches lMultiple near-term registration opportunities (>$60 Billion TAM) Broad-based Immunotherapy Platform l18-patient Phase 1 investigator-sponsored IND in advanced non-small cell lung cancer –Positive safety data with no treatment-related SAEs –Powerful disease-specific immune activation –Preliminary evidence that immune activation corresponds with increased overall survival lMedian 1-year overall survival rate in advanced NSCLC of 43% compared favorably to a 5.5% rate based on published data from a 43-patient advanced NSCLC population lOne patient survives >3 yrs. and another patient survives >4 yrs. since starting therapy Promising Clinical Data lIPO net proceeds will be used to progress two drug candidates through Phase 2 clinical trials –HS-110 for non-small cell lung cancer (NSCLC) –HS-410 for bladder cancer Diverse Clinical Pipeline lIPO net proceeds expected to progress two clinical programs through Phase 2 trials lMultiple value-creating milestones planned over the next 12-24 months Milestones lStrong management and scientific team includes SAB members Sol Barer (Celgene), James Allison (Sloan Kettering), Eckhard Podack (Miami), Daniel Von Hoff (TGen) Experienced Team 8 Heat’s ImPACTTherapy Living Drug Factories Antigen and adjuvant delivery in a single package 9 •Chairman, Dept. of Immunology University of Miami •Discover of Perforin •Inventor of Seattle Genetics CD30 antibody (Adcetris®) recently approved by FDA for Hodgkin Lymphoma •Inventor of Heat’s ImPACT Technology Cutting Edge: Tumor Secreted Heat Shock-Fusion Protein Elicits CD8 Cells for Rejection. K. Yamazaki, T. Nguyen, E.R. Podack. Molecular and Cellular Requirements for Enhanced Antigen Cross-Presentation to CD8 Cytotoxic T Lymphocytes. S. Oizumi, N. Strbo, S. Pahwa, V. Deyev, E.R. Podack. Surmounting tumor-induced immune suppression by frequent vaccination or immunization in the absence of B cells. S. Oizumi, V. Deyev, K. Yamazaki,, T. Schreiber, N. Strbo, J. Rosenblatt, E.R. Podack. Cell surface expression of heat shock protein gp96 enhances cross-presentation of cellular antigens and the generation of tumor-specific T- cell memory. J. Dai, B. Liu, M.M. Caudill, H. Zheng, Y. Qiao, E.R.
